EXHIBIT 32.1 CERTIFICATIONPRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. § 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Adeona Pharmaceuticals, Inc. (the “Registrant”) hereby certifies, to such officer’s knowledge, that: the accompanying Quarterly Report on Form 10-Q of theRegistrant for the quarter ended June 30, 2009 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: August 14, 2009 By: /s/ Max Lyon Name: Max Lyon Title: President and Chief Executive Officer (Principal Executive Officer and Principal Financial Officer)
